DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on February, 2, 2022 is acknowledged. Claims 1-20 remain pending with Claim 19 being withdrawn. Claims 1-18 and 20 are addressed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings do not depict the “concave inlet port interface edge” as recited in Claim 2. In particular, Claim 2 recites “an aft end of the air filter assembly forms a concave inlet port interface edge.” Paragraph 0029 of the specification identifies the concave inlet port interface as being associated with reference numeral 140. However, as shown in FIG. 3B, reference numeral 140 appears to be pointing to a convex edge or structure rather than a concave edge or structure.
The drawings do not depict “the aircraft further comprises a helicopter” as recited in Claim 18. FIGS. 1A-1C illustrates a single aircraft in the form of a helicopter. However, the drawings do not depict any aircrafts further including, coupled to, or storing a helicopter. 


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, 8, 10-15 and 20 each recite the limitation "the air filter assembly.” There is insufficient antecedent basis for this limitation in the claim. It is noted that independent Claim 1 (at line 5) and independent Claim 17 (at line 8) each recite “a removable air filter assembly.” It is unclear whether the subsequent recitations of “the air filter assembly” is in reference to the removable air filter assembly or if it is in reference to a separate and distinct air filter assembly. For the purposes of examination, “the air filter assembly” has been interpreted as “the removable air filter assembly.”
Claims 3, 4, 6, 10, and 16 each recite “the aircraft skin.” There is insufficient antecedent basis for this limitation in the claim. It is noted that independent Claim 1 (at line 6) recites “a skin of the aircraft.” It is unclear whether “the aircraft skin” is the same as the skin of the aircraft or if it is referring to a different aircraft skin. For the purposes of examination, “the aircraft skin” has been interpreted as “the skin of the aircraft.”
Claim 17 recites both “an airframe having a skin” at line 2 and “a skin of the aircraft” at line 9. It is unclear whether the claim requires two separate and distinct skins, or if the skins are the same. Moreover, to the extent two different skins are being identified in Claim 17, dependent Claim 20 recites “the skin” and it is unclear which of the two skins the air filter assembly must be shaped to contour. For the purposes of examination, the two references to skins in independent Claim 17 are directed towards the same skin.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 13-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2005/0229558 to Stelzer et al (hereinafter “Stelzer”).
Regarding Claim 1, Stelzer discloses an air intake system for an engine of an aircraft (an air induction system 20 for an engine 30 of an aircraft 24; see e.g., paras. 0021-0022 and FIG. 1), the air intake system comprising:
an air duct having an inlet port, the air duct providing fluid communication between the inlet port and the engine (a transition duct 28 includes an inlet with a bell-mouth shaped end 72, and the transition duct 28 is in fluid communication with the air induction system 20 to receive intake air; see e.g., paras. 0022 and 0030 and FIGS. 6-7); and
a removable air filter assembly configured to interface with the inlet port of the air duct and a skin of the aircraft (a nacelle 26 includes a frame 36 with an opening 42 through which the transition duct 28 extends, a seal 86 is positioned between the nacelle 26 and the transition duct 28, and the nacelle 26 is mounted to the airframe via fastening formations 38 and struts 40; for the purposes of examination, the term interface is being broadly interpreted to include direct and 
an air filter frame having an outer wall and an inner wall, the outer wall of the air filter frame forming an air filter slot (the nacelle 26 includes a frame structure with outer and inner wall surfaces, and portions of the outer wall surfaces form slots sized to receive the filter panels 32 and contact the rims 66 of the filter panels 32; see e.g., para. 0027 and FIGS. 2 and 4-6);
a bypass door forward of the air filter slot of the air filter frame (a forward-facing door 34 is mounted forward of the slots or openings in the nacelle 26 that receive the filter panels 32; see e.g., para. 0023 and FIG. 2); and
an air filter insertable into the air filter slot of the air filter frame (the filter panels 32 are insertable into the slots or openings in the nacelle 26; see e.g., para. 0027 and FIGS. 2 and 4-6);
wherein, the bypass door is movable between a plurality of door positions including a closed door position and an open door position, air flowing to the inlet port of the air duct via the air filter in the closed door position and bypassing the air filter in the open door position (the forward-facing door 34 is movable between a closed position and an open position; see e.g., para. 0023 and FIG. 2).
Regarding Claim 2, Stelzer discloses wherein the inlet port of the air duct forms a convex filter interface edge and an aft end of the air filter assembly forms a concave inlet port interface edge (the outer surfaces of the transition duct 28 and the bell-mouth shaped end 72 form a convex outer interface, and the inner surfaces of the opening 42 form a concave inner interface; see e.g., para. 0032 and FIGS. 6, 9A-9B, and 12).
Regarding Claim 5, Stelzer discloses wherein the outer wall of the air filter frame forms a bypass slot, the bypass door coupled to the bypass slot, and wherein air flows to the inlet port of the air duct via the bypass slot in the open door position (the nacelle 26 includes a door slot or opening on which the door 34 is mounted on and air enters through the door opening when the door 34 is in the open position; see e.g., para. 0023 and FIGS. 2 and 6).
Regarding Claim 8, Stelzer discloses wherein the air filter assembly further comprises a bypass door actuator configured to move the bypass door between the plurality of door positions (an actuator moves the door 34 between a closed position and an open position; see e.g., para. 0023).
Regarding Claim 13, Stelzer discloses a lock configured to interface with a forward end of the air filter assembly to secure the air filter assembly against the inlet port (the nacelle 26 is secured to the frame 36 via hinges 46 with the nacelle 26 defining a forward portion of the air filter assembly and the frame 36 defining an aft end of the air filter assembly; the hinges 46 at least in part locks and secures the nacelle 26 to the frame 36 and around the bell-mouth shaped end 72 when the nacelle 26 is in a closed position; see e.g., paras. 0025 and 0030, and FIGS. 2, 6, and 8A).
Regarding Claim 14, Stelzer discloses a lock configured to interface with an aft end of the air filter assembly to secure the air filter assembly against the inlet port (the forward part of the nacelle 26 is secured to the frame 36, and the frame 36 is locked and attached to the aircraft 24 and around the transition duct 28 via the struts 40 and the fastening formations 38; see e.g., para. 0024 and FIGS. 3 and 6).
Regarding Claim 15, Stelzer discloses an alignment tab and groove subsystem configured to align the air filter assembly with the inlet port of the air duct (the nacelle 26 is rotatably supported on the frame 36 via hinges 46 and the nacelle 26 can be guided between an open position to a closed position, the nacelle 26 is guided via a rod 50 with an angled end 58 in the form a tab that can be translated 
Regarding Claim 17, Stelzer discloses an aircraft (aircraft 24; see e.g., para. 0024 and FIG. 1 ) comprising:
an airframe having a skin (the aircraft 24 includes an airframe with a skin; see e.g., para. 0024 and FIG. 1);
an engine disposed within the airframe (an engine is disposed within the airframe of the aircraft 24; see e.g., para. 0004); and
an air intake system configured to receive air for the engine (an air induction system 20 for an engine 30 of an aircraft 24; see e.g., paras. 0021-0022 and FIG. 1), the air intake system comprising:
an air duct having an inlet port, the air duct providing fluid communication between the inlet port and the engine (a transition duct 28 includes an inlet with a bell-mouth shaped end 72, and the transition duct 28 is in fluid communication with the air induction system 20 to receive intake air; see e.g., paras. 0022 and 0030 and FIGS. 6-7); and
a removable air filter assembly configured to interface with the inlet port of the air duct and a skin of the (a nacelle 26 includes a frame 36 with an opening 42 through which the transition duct 28 extends, a seal 86 is positioned between the nacelle 26 and the transition duct 28, and the nacelle 26 is mounted to the airframe via fastening formations 38 and struts 40; for the purposes of examination, the term interface is being broadly interpreted to include direct and indirect mounting or attachment; see e.g., paras. 0024, 0032-0033 and FIGS. 6 and 9A), the air filter assembly including:
an air filter frame having an outer wall and an inner wall, the outer wall of the air filter frame forming an air filter slot (the nacelle 26 includes a frame structure with outer and 
a bypass door forward of the air filter slot of the air filter frame (a forward-facing door 34 is mounted forward of the slots or openings in the nacelle 26 that receive the filter panels 32; see e.g., para. 0023 and FIG. 2); and
an air filter insertable into the air filter slot of the air filter frame (the filter panels 32 are insertable into the slot or openings of the nacelle 26; see e.g., para. 0027 and FIGS. 2 and 4-6);
wherein, the bypass door is movable between a plurality of door positions including a closed door position and an open door position, air flowing to the inlet port of the air duct via the air filter in the closed door position and bypassing the air filter in the open door position (the forward-facing door 34 is movable between a closed position and an open position; see e.g., para. 0023 and FIG. 2).
Regarding Claim 20, Stelzer discloses wherein the air filter assembly is shaped to contour the skin (the frame 36 includes a C-shaped outline between the fastening formations 38 that generally follows the contour of the fuselage skin; see e.g., para. 0024 and FIGS. 1, 2, and 6).

Claims 1, 3-6, 8, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2016/0207634 to Boyce (hereinafter “Boyce”).
Regarding Claim 1, Boyce discloses an air intake system for an engine of an aircraft (an inlet protection system 100 including a particle separator panel 200 and/or a barrier filter panel 300; see e.g., paras. 0004, 0005, and 0034 and FIG. 1), the air intake system comprising:

a removable air filter assembly configured to interface with the inlet port of the air duct and a skin of the aircraft (the barrier filter panel 300 is at least operatively coupled to the engine inlet duct and is attached to the skin of the aircraft via a plurality of fasteners distributed about the perimeter of the first skin 312; the term interface is being broadly interpreted to include direct and indirect mounting or attachment; see e.g., paras. 0052 and 0063 and FIGS. 1, 11, and 12), the air filter assembly including:
an air filter frame having an outer wall and an inner wall, the outer wall of the air filter frame forming an air filter slot (the barrier filter panel 300 includes an outer wall (see first skin 312 in FIG. 12) and an inner wall 316 (see FIG. 14), the first skin 312 includes a slot to receive the second skin 314, and at least the upper filter 330 is supported by an upper portion the second skin 314; see e.g., paras. 0051-0053);
a bypass door forward of the air filter slot of the air filter frame (a bypass door 350 is disposed forward of the slot in the first skin 312 when an operator or mechanic is standing to the right of the aircraft 50 as depicted in FIG. 1 and in front of the inlet protection system 100; in other words, the forward direction can be interpreted to be right side of the aircraft 50 in FIG. 1; see also FIGS. 11 and 17); and
an air filter insertable into the air filter slot of the air filter frame (the upper filter 330 is supported on the second skin 314 and is inserted into or onto the first skin 312 at least during initial assembly or installation);
wherein, the bypass door is movable between a plurality of door positions including a closed door position and an open door position, air flowing to the inlet port of the air duct via the air filter in 
Regarding Claim 3, Boyce discloses wherein the inner wall of the air filter frame forms a cutout including one or more edges configured to couple to the aircraft skin to at least partially form an air plenum (the inner wall 316 secures the barrier filter 300 to the aircraft such that the barrier filter panel 300 forms at least a portion of the air plenum, and the inner wall 316 is at least indirectly connected to the skin of the aircraft via the plurality of fasteners distributed about the perimeter of the first skin 312; see e.g., paras. 0052 and 0063 and FIGS. 1 and 11-14).
Regarding Claim 4, Boyce discloses wherein the air filter assembly further comprises a seal at the one or more edges of the cutout configured to seal the air filter assembly against the aircraft skin (a seal 318 extends along a perimeter of the inner wall 316 to seal against the aircraft such that there is no air leak between the barrier filter 300 and the skin of the aircraft; see e.g., para. 0063 and FIGS. 11, 13-14, and 17).
Regarding Claim 5, Boyce discloses wherein the outer wall of the air filter frame forms a bypass slot, the bypass door coupled to the bypass slot, and wherein air flows to the inlet port of the air duct via the bypass slot in the open door position (the barrier filter panel 300 includes an outer wall (see first skin 312 in FIG. 12), the first skin 312 includes a slot to receive the second skin 314 which supports the bypass door 350, and the lower portion of the slot in the first skin 312 can be interpreted as a bypass slot; the bypass door 350 is configured to allow air to bypass at least the upper filter 330 when the bypass door 350 is in an open position; see e.g., paras. 0051-0053 and 0065, and FIGS. 12 and 15-17).
Regarding Claim 6, Boyce discloses wherein the bypass door opens toward the aircraft skin in the open door position (the bypass door 350 opens towards a center of the aircraft 50 and towards the skin of the aircraft 50; see e.g., FIGS. 16-18).
Regarding Claim 8, Boyce discloses wherein the air filter assembly further comprises a bypass door actuator configured to move the bypass door between the plurality of door positions (the bypass door 350 is actuated by an actuation mechanism 354 to move between a closed door position and an open door position; see e.g., para. 0065 and FIGS. 13-16).
Regarding Claim 17, Boyce discloses an aircraft (aircraft 50; see e.g., FIG. 1) comprising:
an airframe having a skin (the aircraft 50 includes an airframe with a skin; see e.g., FIGS. 1, 17, and 18);
an engine disposed within the airframe (an engine is disposed within the airframe of the aircraft 50; see e.g., FIG. 1); and
an air intake system configured to receive air for the engine (an inlet protection system 100 including a particle separator panel 200 and/or a barrier filter panel 300; see e.g., paras. 0004, 0005, and 0034 and FIG. 1), the air intake system comprising:
an air duct having an inlet port, the air duct providing fluid communication between the inlet port and the engine (an engine inlet duct enables air to be directed from the barrier filter panel 300 to the engine; see e.g., paras. 0063-0067); and
a removable air filter assembly configured to interface with the inlet port of the air duct and a skin of the aircraft (the barrier filter panel 300 is at least operatively coupled to the engine inlet duct and is attached to the skin of the aircraft via a plurality of fasteners distributed about the perimeter of the first skin 312; see e.g., paras. 0052 and 0063 and FIGS. 1, 11, and 12), the air filter assembly including:
an air filter frame having an outer wall and an inner wall, the outer wall of the air filter frame forming an air filter slot (the barrier filter panel 300 includes an outer wall (see first skin 312 in FIG. 12) and an inner wall 316 (see FIG. 14), the first skin 312 includes a 
a bypass door forward of the air filter slot of the air filter frame (a bypass door 350 is disposed forward of the slot in the first skin 312 when an operator or mechanic is standing to the right of the aircraft 50 depicted in FIG. 1 and in front of the inlet protection system 100; in other words, the forward direction can be interpreted to be right side of the aircraft 50 in FIG. 1; see also FIGS. 11 and 17); and
an air filter insertable into the air filter slot of the air filter frame (the upper filter 330 is supported on the second skin 314 and is inserted into the first skin 312 at least during initial assembly or installation);
wherein, the bypass door is movable between a plurality of door positions including a closed door position and an open door position, air flowing to the inlet port of the air duct via the air filter in the closed door position and bypassing the air filter in the open door position (the bypass door 350 is operable to move between a closed door position and an open door position; see e.g., paras. 0051 and 0055).
Regarding Claim 20, wherein the air filter assembly is shaped to contour the skin (he barrier filter panel 300 is aligned with an outer surface or contour of the aircraft 50; see e.g., paras. 0004, 0051 and 0052; and FIGS. 11, 17, and 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stelzer as applied to Claim 1 above, and further in view of U.S. Patent No. 5,697,394 to Smith et al (hereinafter “Smith”).
Regarding Claim 6, Stelzer discloses a forward-facing door 34 that is mounted forward of the slots or openings of the nacelle 26. However, Stelzer does not explicitly discuss or show the direction in which the forward-facing door 34 opens. In the same field of endeavor, Smith discloses an air inlet system including a screen 50 and deflector 20, and the deflector 20 is configured to be actuated by an actuator 26 to retract inward to provide an alternative air inlet path that bypasses the screen 50 (see e.g., Smith at col. 3, lines 50-54 and FIGS. 5-8).
Thus it would have been obvious to one skilled in the art at the time of filing to rotatably mount the forward-facing door 34 to the nacelle 26 in Stelzer such that the forward-facing door 34 rotates inward towards the aircraft and skin, in light of the teachings of Smith, for the predictable result of enabling inlet air to enter unobstructed through the forward-facing door 34 and bypass the filter panels 32 as desired by Stelzer when the forward-facing door 34 is in the open position.
Regarding Claim 7, Stelzer discloses a forward-facing door 34 that is mounted forward of the slots or openings of the nacelle 26. However, Stelzer does not explicitly discuss or show how the forward-facing door 34 is mounted or hinged. In the same field of endeavor, Smith discloses an air inlet system including a screen 50 and deflector 20, and the deflector 20 is rotatably mounted on a hinge point 30 located at a front end of the deflector 20 (see e.g., Smith at col. 3, lines 50-54 and FIGS. 5-8).
Thus it would have been obvious to one skilled in the art at the time of filing to rotatably mount the forward-facing door 34 to the nacelle 26 at a front end of the forward-facing door 34 such that the forward-facing door 34 rotates inward, in light of the teachings of Smith, for the predictable result of enabling inlet air to enter unobstructed through the forward-facing door 34 and bypass the filter panels 32 as desired by Stelzer when the forward-facing door 34 is in the open position.

Allowable Subject Matter
Claims 10-12 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, the prior art of record does not reasonable teach or suggest the combination of features including wherein the air filter assembly further comprises an air plenum formed by the walls of the air filter frame, the air filter and the aircraft skin.
Regarding Claim 11, the prior art of record does not reasonable teach or suggest the combination of features including wherein the air filter assembly further comprises an aft bypass door aft of the air filter slot.
Regarding Claim 12, the prior art of record does not reasonable teach or suggest the combination of features including wherein the air filter assembly further comprises an aft seal insertable into the inlet port of the air duct.
Regarding Claim 16, the prior art of record does not reasonable teach or suggest the combination of features including wherein the inner wall of the air filter frame includes one or more alignment tabs and the aircraft skin forms one or more alignment grooves, the one or more alignment tabs slidable along the one or more alignment grooves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2011/0265650 to Kazlauskas et al discloses an engine air particle separator including a bypass door 32D located forward of the engine air particle separator 32 (see FIGS. 2A and 2B).
U.S. Publication No. 2014/0158833 to Braeutigam discloses an air inlet 10 including a filter 30 and a bypass device 4 mounted onto a fuselage 51 (see FIGS. 2 and 3).
U.S. Patent No. 5,662,292 to Greene et al discloses a helicopter engine filter system including a filter element 18 and a bypass flap 32 (see FIGS. 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/K.C.L./Examiner, Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642